IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,938-01


                EX PARTE SAMUEL ARRENDADO FERRALEZ, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                      CAUSE NO. C-371-010299-1246930-A
                  ST
        IN THE 371 JUDICIAL DISTRICT COURT FROM TARRANT COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to ninety-nine years’ imprisonment. The Thirteenth Court of Appeals affirmed his

conviction. Ferralez v. State, 13-12-00651-CR (Tex. App.—Corpus Christi–Edinburg, Feb. 13,

2013)(not designated for publication).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed and failed to inform Applicant
                                                                                                       2

of his right to file a pro se petition for discretionary review.

        Appellate counsel filed an affidavit with the trial court. The trial court has entered findings

of fact and conclusions of law that appellate counsel failed to timely notify Applicant that his

conviction had been affirmed and failed to provide Applicant notice of his right to file a pro se

petition for discretionary review, along with the applicable deadlines. The trial court recommends

that relief be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).

        We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Thirteenth Court of Appeals in Cause No. 13-12-

00651-CR that affirmed his conviction in Cause No. 1246930D from the 371st Judicial District Court

of Tarrant County. Applicant shall file his petition for discretionary review with this Court within

30 days of the date on which this Court’s mandate issues.

Delivered: March 25, 2015

Do not publish